Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a final Office action in response to a non-final Office action reply filed 6/9/21, in which claims 1, 5, 8, 14, 17 and 20 were amended, claims 18-19 were canceled and claims 21-22 were added.
Claim Objections
Claims 21-22 are objected to because of the following informalities:  claims 21-22 recite “spaced around the cured the cross section” which appears to be a misstatement of “spaced around the cross section”; and claim 22 recites “forms a plurality of moat” which appears to be a misstatement of “forms a plurality of moats”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-5 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Pomerantz et al (US 5263130, already of record).

For claim 2, Pomerantz et al teach the control system is further configured to: slice the digital model into a plurality of slices (col 7 lns 1-9), each slice having a respective cross section; and generate the build cross section by filling the two-dimensional image with one or more copies of a first cross section selected from the group of the respective cross sections of the plurality of slices (col 6 lns 1-3 & 29-32).
For claims 4-5 and 21, Pomerantz et al teach the control system is further configured to add to the build cross section a tank wall (Fig. 9 – element 394) to a perimeter of the two-dimensional image; which would also be adding to the build cross .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pomerantz et al (US 5263130, already of record).
Pomerantz et al teach the invention as discussed above, including the two-dimensional image which would have a predetermined size corresponding to a size of the container (Figs 1A & 1B, col 6 lns 17-24 and lns 46-53).
.
Claims 3, 7-8 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pomerantz et al (US 5263130, already of record) in view of Kritchman (US 7604768, already of record).
Pomerantz et al teach the invention as discussed above.
Pomerantz et al do not teach the control system is further configured to add, to the build cross section, a break line in the conformal lattice; to add to the build cross section a plurality of break lines between the plurality of copies of the cross section; to add to the build cross section a plurality of walls spaced around the plurality of copies of the cross section, and the conformal lattice spans between the plurality of walls; and curing the plurality of walls spaced around the cross sections forms a plurality of moats between the plurality of walls and the objects.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kritchman with those of Pomerantz et al by having the control system configured to add to the build cross section a break line in the conformal lattice in order to provide a line of separation as suggested by Kritchman (col 22 lns 37-38) that would enable easy release of the support construction/s from the object.  Also, one having ordinary skill in the art would recognize the limitations of adding to the build cross section a plurality of break lines between the plurality of copies of the cross section; adding to the build cross section a plurality of walls spaced around the plurality of copies of the cross section, wherein the conformal lattice spans between the plurality of walls; and curing the plurality of walls spaced around the cross sections forms a plurality of moats between the plurality of walls and the objects as nothing more than the duplication of parts for a multiple effect and could seek the benefit of using a plurality of copies having such associated structures to increase manufacturing productivity.  Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04 VI(B) for further details.
Response to Arguments
Applicant’s arguments filed 6/9/21 were fully considered and are not persuasive.
Applicant asserts that Pomerantz describes removing portions of a layer that are not solidified and replacing it with “material which is not solidifiable under the same 
Examiner, however, points out that claim 1 does not specify a certain way of adding the material of the conformal lattice to the cross section.  Also, though curing the build cross section is claimed, curing the conformal lattice is not found to be claimed.
Applicant also asserts that nothing in Pomerantz suggests that the support material would be formed (or formable) as a conformal lattice. Rather, the two examples provided of a support material are casting wax and expandable polystyrene (Cols. 11:50-12:2).
Examiner, however, points out that Pomerantz provides a third example of a support material being a polymerizable material, such as a resin (col 12 lns 15-22) which would also be formable as a conformal lattice.
Applicant asserts too that Pomerantz suggest the use of liquid support materials which are not readily curable and such support material does not reasonably correspond to “a wall spaced around the one or more copies of the cross section” as recited in claim 5.
Examiner, however, points out that Pomerantz teaches a boundary is formed around a layer as by photopolymerization of a polymerizable material (col 12 lns 27-29) which would be readily curable material and would reasonably correspond to the wall of claim 5.

Examiner, however, points out that forming a barrier 46 (alleged break line) through support construction 42 (alleged conformal lattice) is not found to be claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743